--------------------------------------------------------------------------------

Exhibit 10.48
 
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is effective
this 9th day of December, 2016 (the “Effective Date”), by and among GUARANTY
BANK AND TRUST COMPANY, a Colorado bank (the “Bank”), and BIRNER DENTAL
MANAGEMENT SERVICES, INC., a Colorado corporation (the “Borrower”).  Bank and
Borrower may sometimes be referred to herein as “Party” or, collectively,
“Parties”.


RECITALS


WHEREAS, Borrower and Bank entered into a Loan and Security Agreement as of
March 29, 2016, pursuant to which Bank made available to Borrower certain
Revolving Loans and a Term Loan; and


WHEREAS, the Borrower has requested to amend and the Bank is willing to amend
and modify the Loan and Security Agreement in accordance with and subject to the
terms and conditions set forth in this Amendment.


1.         Definitions.  The Loan and Security Agreement and any and all other
documents executed in connection with the Loan and Security Agreement,
including, without limitation, any amendments thereto, shall hereinafter be
collectively referred to as the “Loan Documents”.  Capitalized terms used herein
and in the recitals hereto, but not defined herein or therein, shall have the
meaning given them in the Loan Documents.


2.         Amendments to Loan and Security Agreement.  The Loan and Security
Agreement is amended as follows:


a. Section 9.6 is amended to read as follows:
Distribution. During calendar year 2016, without the Bank's prior written
consent, which may be withheld in the Bank's sole discretion, the Borrower shall
not (a) make any distribution or dividend (other than stock dividends), whether
in cash or otherwise, to any of its equity holders, (b) purchase or redeem any
of its equity interests or any warrants, options or other rights in respect
thereof, (c) pay any management fees or similar fees to any of its equity
holders or any Affiliate thereof, (d) pay or prepay interest on, principal of,
premium, if any, redemption, conversion, exchange, purchase, retirement,
defeasance, or sinking fund, or (e) set aside funds for any of the foregoing;
provided, however, Borrower shall be allowed to pay Taxes as and when Taxes are
presently due and payable. Commencing in 2017 provided no Event of Default has
occurred and is continuing, Borrower may pay dividends, repurchase its common
stock, and invest in existing or new Managed PCs so long as Borrower's FCCR
would remain greater than 1.20 to 1.00 after giving effect to such dividends,
repurchases and investments, and Borrower would remain in compliance with
Sections 10.1, 10.2 ad 10.4.  Notwithstanding the foregoing, and for purposes of
this Section only, the Maximum Total Cash Flow Leverage Ratio for the Quarter
Ending 12/31/16 shall be 2.3x and for the Quarter Ending 3/31/17 it shall be
2.2x.
 

--------------------------------------------------------------------------------

3.         Representations and Warranties. Borrower hereby remakes each of the
representations and warranties contained in Section 7 of the Loan and Security
Agreement as of the date of this Amendment, as if made in connection with this
Amendment and the Loan and Security Agreement.


4.         Entire Agreement. This Amendment and the Loan and Security Agreement
and the other documents delivered in connection herewith and therewith contain
the entire agreement of the parties concerning the subject matter hereof and
thereof. No promise, representation or understanding which is not expressly set
forth in, or incorporated into, either the Loan and Security Agreement or this
Amendment or the Loan Documents shall be enforceable by either party. All prior
and contemporaneous understandings and agreements, written or oral, express or
implied, shall be of no further force and effect to the extent inconsistent
herewith.


5.         Continuing Effect and Conflict.  To the extent there is a conflict
between this Amendment and the Loan and Security Agreement and/or Loan
Documents, the provisions of this Amendment shall control.  Except as expressly
modified herein, the terms and conditions of the Loan and Security Agreement and
the Loan Documents shall remain in full force and effect and are hereby ratified
and confirmed.


6.         Execution of Documents. Borrower shall execute and deliver to
Bank this Amendment and Borrower shall execute any other documents reasonably
requested by Bank simultaneously with the execution of this Amendment. All of
the Loan Documents and other materials described in this paragraph shall be
acceptable in form and substance to Bank in its sole reasonable discretion.


7.         Release and Waiver. Borrower hereby releases, waives and forever
discharges Bank and its shareholders, directors, officers, employees, and agents
from all known and unknown, absolute and contingent, claims, defenses, setoffs,
counterclaims, causes of action, actions, suits or other legal proceedings of
any kind existing or accrued as of the date of this Amendment.


8.         Successor and Assigns. This Amendment and any related documents shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto.


9.         Governing Law.  This Amendment shall be governed by the laws of the
State of Colorado.


10.       Jurisdiction and Venue.  The parties hereto consent to the
jurisdiction and venue of any Court located in the City and County of Denver,
State of Colorado, in the event of any litigation pertaining to this Amendment
or any related Loan Document or the enforcement of any liability, obligation,
right or remedy described therein.


11.       JURY TRIAL WAIVER.  BANK AND BORROWER EACH IRREVOCABLY WAIVE ITS RIGHT
TO A JURY TRIAL IN ANY ACTION OR PROCEEDING OF ANY ISSUE, CLAIM, COUNTERCLAIM OR
OTHER CAUSE OF ACTION, WHETHER IN CONTRACT OR TORT, BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR THE LOAN AND SECURITY AGREEMENT OR ANY OTHER AGREEMENT OR
DEALINGS RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT OR THE LOAN AND
SECURITY AGREEMENT.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be executed
the date first set forth above.


BIRNER DENTAL MANAGEMENT SERVICES, INC.
   
By:
/s/ Dennis Genty
Name:
Dennis Genty
Title:
Chief Financial Officer
   
GUARANTY BANK AND TRUST COMPANY
   
By:
/s/ Clint R. Crews
Name:
Clint R. Crews
Title:
Senior Vice President

 
 

--------------------------------------------------------------------------------